                          UNITED STATESDISTRICT COURT
                      FOR THE M IDDLE DISTRICT OFTENNESSEE
                               NASHVILLE DIVISION

COLONIAL PIPELINE COMPANY                      )
                                               )
               Plaintiff                       )
                                               )        Case No. 3:20-cv-00666
v.                                             )
                                               )        Judge [Pending]
METROPOLITAN NASHVILLE                         )        Magistrate Judge Alistair E. Newbern
AIRPORT AUTHORITY; and                         )        JURY DEMAND
AECOM TECHNICAL SERVICES, INC.                 )
                                               )
               Defendants                      )


                  PROPOSED INITIALCASE M ANAGEM ENT ORDER

        A.     JURISDICTION: The court has jurisdiction pursuant to 28 U.S.C. § 1331 and 33

U.S.C. § 2717(b) because this action arises under the laws of the United States, including the Oil

Pollution Act of 1990, 33 U.S.C. §§ 2701–2720 (“OPA”), and 28 U.S.C. § 1332(a) because this

action is between citizens of different states and the amount in controversy exceeds $75,000,

excluding interest and costs.

        B.     BRIEF THEORIES OF THE PARTIES:

               ForPlaintiff:

        Colonial and Defendant MNAA are parties to a 1976 Easement Agreement in which,

among other things, MNAA granted Colonial the rights to “construct, operate, maintain, repair,

replace and inspect its liquid petroleum products pipeline” within the easement. On April 9,

2019, employees of the Tennessee Department of Transportation, while conducting soil borings

on MNAA property, and with the direct involvement of at least Defendant AECOM Technical

Services, Inc. (MNAA’s engineering firm), drilled into Colonial’s pipeline within the easement

on airport property, discharging over 14,000 gallons of gasoline. The line strike created a hazard




     Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 1 of 12 PageID #: 145
and has contaminated soils and groundwater in the area, and some of the gasoline has impacted

nearby McCrory Creek. Colonial has a removal action ongoing under the supervision and

direction of the EPA and TDEC, and has incurred, and likely will continue to incur (depending

on the outcome of this case), millions of dollars in costs and damages as a result of the line

strike.

          Colonial contends the line strike constituted a breach of the Easement Agreement by

MNAA with respect to the above provision and at least one other provision in the agreement,

negligence by MNAA and AECOM, and trespass and wrongful interference with easement by

AECOM, and seeks damages for those and contribution from MNAA and AECOM under the Oil

Pollution Act. Colonial intends to amend its complaint to include a claim for implied indemnity

against MNAA and AECOM, a claim against MNAA and AECOM under Section 2702(d)(1) of

the OPA, and other revisions.

          The soil borings that resulted in the line strike were being conducted as part of MNAA’s

potential expansion projects at the Nashville airport and TDOT’s potential realignment of

Donelson Pike near the airport. When the strike occurred, Colonial had been in discussions with

MNAA, and in discussions with TDOT, about a potential relocation of Colonial’s pipelines in

connection with the potential projects. Pipeline relocation efforts have been complicated as a

result of the contamination caused by the line strike, including potentially as to timing, location,

and cost of a relocation.

          After Colonial filed this action, MNAA filed a separate action in state court alleging,

among other things, Colonial has breached the Easement Agreement by not relocating the

pipelines at Colonial’s cost and expense on MNAA’s alleged timing, and seeking a declaratory

judgment. Colonial removed that action to this Court (Metropolitan Nashville Airport Authority

v. Colonial Pipeline Company, Case No. 3:20-cv-00809), and is considering a motion to

                                                 2

    Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 2 of 12 PageID #: 146
consolidate this action and the line relocation action, in whole or in part. In any event, Colonial

requests this action not be permitted to proceed on a track faster or separate from that in the line

relocation suit.

        ForDefendantM NAA:

        Defendant Metropolitan Nashville Airport Authority (the “Airport”) is a governmental

body under the Tennessee Governmental Tort Liability Act (“GTLA”).                  Plaintiff’s liquid

petroleum pipeline runs across the Airport’s property pursuant to an easement agreement.

        The Tennessee Department of Transportation (“TDOT”) is engaged in projects in

coordination with the Airport to realign Donelson Pike to expand and upgrade the Terminal

Access Roadways and to allow for the Airport’s expansion. These projects called for TDOT to

perform soil boring tests on Airport property. TDOT was aware that it was responsible to

communicate directly with outside utilities, such as Colonial, to locate and mark their own lines

on Airport property. TDOT used the Tennessee One Call system to notify Colonial of the

location of its soil boring tests and relied upon Colonial’s response that the lines had been

marked before drilling on the Airport’s property. Although Colonial did respond to TDOT on

multiple occasions, including in early April 2019, that its lines had been marked, Colonial failed

to notify TDOT or the Airport that it had not marked its lines in the vicinity where the April 9,

2019 pipeline strike occurred.

        The Airport denies that the pipeline strike and related costs are the result of any of its acts

or omissions and denies it is liable for the acts or omissions of others, including, but not limited

to, TDOT. The Airport denies liability to Colonial under any theory, including breach of the

easement agreement, negligence or pursuant to the Oil Pollution Act. The Airport has filed a Rule

12(b)(6)motion to dismiss Colonial’s contract claim for failure to state a claim. Colonial’s



                                                  3

   Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 3 of 12 PageID #: 147
contention that the Airport unreasonably interfered with its easement claim is not a contract

claim. Artful pleading will not eliminate the limitations of liability set forth in the GTLA.

       The Airport files counterclaims against Colonial for the damages it has incurred as a

result of the pipeline strike for Colonial’s failure to adequately mark its lines or to warn the

Airport under theories of negligence, trespass, negligence per se, and for its failure to indemnify

the Airport pursuant to the terms of the Easement Agreement.

       The Airport did file a separate state court action against Colonial seeking a declaratory

judgment that Colonial is required to relocate all or portions of its pipeline to accommodate the

Airport’s expansion. That case has been removed to federal court (3:20-cv-00809). Colonial’s

contention that the pipeline strike excuses its obligation to move the pipeline and that this case

should be consolidated with Case No. 3:20-cv-00809 is without merit. The Airport will oppose

either a motion to consolidate or to otherwise tie its declaratory judgment action to this case. Due

to Colonial’s history of delay with respect to relocating the pipeline and the negative impact that

is having on the Airport’s expansion project, the Airport asks that its declaratory judgment action

3:20-cv-00809 receive early and active case management.

       ForDefendantAECOM :

       Defendant AECOM Technical Services, Inc. (“AECOM”) served as an engineering

consultant to the Metropolitan Nashville Airport Authority under a Professional Services

Contract of March 2017. AECOM did not plan, oversee, supervise, direct, or participate in the

geotechnical work of TDOT in the proposed relocation of Donelson Pike or other TDOT projects

related to MNAA’s BNA Vision effort. TDOT was advised by AECOM and MNAA that TDOT

would need to locate all third-party easements, including that of Colonial, directly with the

holder of the easement. AECOM reasonably relied upon the information available to it in

performing its own work and was neither present nor participating in TDOT’s sampling work at

                                                 4

   Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 4 of 12 PageID #: 148
the time of the pipeline strike. Thereafter, AECOM responded reasonably and appropriately to

the aftermath of TDOT’s strike.

         AECOM denies liability for trespass or interference with easement on the grounds that

neither it nor any person or instrumentality under its control entered Colonial’s easement.

AECOM denies liability for negligence on the grounds that it acted reasonably in relying on

information available to it in performing its own work and in instructing TDOT to clear TDOT’s

work locations with Colonial. AECOM denies liability under the OPA both because it is not a

responsible party under 33 U.S.C. § 2701(32)(F) and because it is entitled to the third-party

defense of 33 U.S.C. § 2703(a)(3). In the alternative, AECOM is entitled to comparative fault

and equitable allocation with parties and non-parties. AECOM is not a party to the easement

agreement at issue in Case No. 3:20-cv-00809 and will oppose any effort to consolidate the two

cases.

         C.     ISSUES RESOLVED: Jurisdiction and venue.

         D.     ISSUES STILL IN DISPUTE: Liability and damages as to Colonial’s claims and

MNAA’s counterclaim; MNAA’s motion to dismiss Colonial’s breach of contract claim.

         Afteradiscussion amongcounsel, thepartiesbelieveitwould bebesttotalk with

M agistrateJudgeNewbernbeforeproposingascheduleinthi
                                                   scase. Amongthetopicstobe

discussed are the impactofno DistrictJudge presently being assigned to the case, the

possibi
      lityofthiscaseand CaseNo. 3:20-cv-00809 (currentlyassigned toJudgeCampbell

andM agistrateJudgeFrensley)beingassignedtothesameM agistrateJudge, aswellasthe

possibi
      lityofconductingajointCaseM anagementConferencetodiscussmattersaffecting

both cases, including the possible effects ofa motion to consolidate the cases, which

Colonialantici
             patesfili
                     ng and M NAA and AECOM anticipateopposi
                                                           ng. Counselforthe

partiesintend totalk furtheraftersubmittingthisOrder, and hopetobeabletopresent

                                               5

   Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 5 of 12 PageID #: 149
additionalideasregardingschedulingandcasemanagementduringtheCaseM anagement

Conferenceon Tuesday, October20. Counselwoul
                                           d welcometheopportunity to havea

preliminary discussion with M agistrate Judge Newbern before the Case M anagement

Conference, ifthatwouldbehelpful.

       E.      INITIAL DISCLOSURES: The parties shall exchange initial disclosures pursuant

to Fed. R. Civ. P. 26(a)(1) on or before _____________.

       F.      CASE RESOLUTION PLAN AND JOINT STATUS REPORTS: The parties are

encouraged to consider the Alternative Dispute Resolution options provided in Local Rule 16.02

through 16.05. Ifthepartiesdonotproposeadetailedplanforresolutionofthecaseintheir

proposed initialcase managementorder, the Courtwillestablish case resolution plan

requirements. Approximately fourteen (14) days after the conclusion of fact discovery, the

parties shall submit a joint report confirming that the parties made a good faith attempt to resolve

the case. The joint report shall also state whether the parties believe ADR might assist in

resolution of the case. If a judicial settlement conference is requested in either joint report or

separately, the parties shall also state (i) the reasons why mediation is not feasible; (ii) their

proposed timing for scheduling of the settlement conference; and (iii) any preference of a

particular Magistrate Judge to conduct the settlement conference.

       G.      DISCOVERY: The parties shall complete all written discovery and depose all fact

witnesses on or before _____________. Written discovery should proceed promptly (unless

otherwise provided for herein) and shall be served by no later than _____________. Discovery is

not stayed during dispositive or other motions, unless ordered by the Court.

       No discovery disputes may be brought to the Court for resolution before lead counsel for

all parties has conducted an in-person meeting and made a good faith effort to resolve any

dispute(s). Discovery disputes that cannot be resolved after the in-person meeting should be

                                                 6

   Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 6 of 12 PageID #: 150
brought promptly to the attention of the Magistrate Judge by a request for a discovery

conference. It will be within the Magistrate Judge’s discretion whether to allow for the filing of

discovery-related motions. All discovery motions shall be filed by no later than _____________.

In connection with any discovery conference or discovery motion, the parties shall file a joint

discovery dispute statement, which describes the specific discovery request(s) in dispute and

details each party’s position with supporting facts and legal authorities. The joint discovery

dispute statement shall certify that lead counsel for all parties conducted the aforementioned in-

person meeting and made a good faith effort to resolve each discovery dispute presented in the

statement. If the joint statement is sufficiently detailed, any party may adopt by reference the

joint statement for purposes of Local Rule 7.01, but must clearly state in the filing made in

accordance with the timing requirements of Local Rule 7.01 that the joint statement is adopted as

the party’s memorandum of law or response.

       H.      MOTIONS TO AMEND OR TO ADD PARTIES: Any motions to amend or to

add parties shall be filed by no later than _____________. Any motion to amend must be

accompanied by the proposed amended pleading, which shall be appended as an exhibit to the

motion. Prior to filing the motion to amend, counsel for the moving party shall discuss the

proposed amendment with all other counsel and shall state in the motion to amend whether or not

the motion is opposed.

       I.      DISCLOSURE AND DEPOSITIONS OF EXPERTS: The plaintiff shall identify

and disclose all expert witnesses and expert reports on or before _____________. The defendant

shall identify and disclose all expert witnesses and reports on or before _____________. Rebuttal

experts shall be permitted only by leave of court. Unless otherwise provided for in a separate

pretrial order, supplemental expert disclosures, which specifically include, but are not limited to,

any supplemental information to expert reports, must be made in accordance with Rule 26(a) and

                                                 7

   Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 7 of 12 PageID #: 151
(e). Supplemental expert opinions or other expert disclosures not timely disclosed may be

excluded at trial. See Local Rule 39.01(c)(5.C). Expert depositions shall be completed by

_____________.

        J.       SUBSEQUENT CASE MANAGEMENT CONFERENCE: A subsequent case

management conference shall be held telephonically on _____________, to address: status of

discovery (including any known or anticipated discovery issues or disputes); prospect for

settlement (including propriety of ADR); and, any other appropriate matters. Plaintiff’s counsel

shall initiate the call.

        K.       DISPOSITIVE MOTIONS: As provided above, the parties must attempt to

resolve the case prior to the filing of dispositive motions. Dispositive motions shall be filed by

no later than _____________. Responses to dispositive motions shall be filed within 28 days

after the filing of the motion. Briefs or memoranda of law in support of or in opposition to a

dispositive motion shall not exceed 25 pages. Optional replies may be filed within 14 days after

the filing of the response and shall not exceed 5 pages. No motion for partial summary judgment

shall be filed except by permission of the Court. Any party wishing to file such a motion shall

first file a separate motion that gives the justification for filing a partial summary judgment

motion in terms of overall economy of time and expense for the parties, counsel, and the Court.

        L.       ELECTRONIC DISCOVERY: The parties anticipate reaching an agreement on

how to conduct electronic discovery. Administrative Order No.174-1 therefore need not apply to

this case. In the absence of an agreement, the default standards of Administrative Order No. 174-

1 will apply. Any agreement between the parties to address the topics provided by Administrative

Order No. 174-1 must be reduced to writing, signed by counsel, and either filed as a stipulation

of agreed-upon electronic discovery procedures, or, if the parties request court approval,

submitted as proposed agreed order with an accompanying motion for approval.

                                                8

    Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 8 of 12 PageID #: 152
       M.      MODIFICATION OF CASE MANAGEMENT ORDER: Any motion to modify

the case management order or any case management deadline shall be filed at least seven (7)

days in advance of the earliest impacted deadline. Unless a joint motion, the motion for

modification must include a statement confirming that counsel for the moving party has

discussed the requested modification or extension with opposing counsel and whether or not

there is any objection to the requested modification or extension. The motion for modification

must also include: (i) the trial date and all deadlines, even unaffected deadlines, so that it will not

be necessary for the Court to review one or more previous case management orders in

consideration of the motion and (ii) a statement that the requested extension will still conform to

the requirements of Local Rule 16.01(h)(1) that no dispositive motion deadline, including

response and reply briefs, shall be later than 90 days in advance of the trial date. Motions for

extensions should also detail the moving party’s efforts at diligently complying with the

originally schedule deadline and the facts demonstrating good cause for modification of the

deadline as required by Fed. R. Civ. P. 16(b)(4).

       N.      REQUESTS TO SEAL DOCUMENTS OR PORTIONS OF DOCUMENTS: Any

party requesting that documents or portions of documents be sealed, including without limitation

for use as exhibits at trial, must file a motion to seal in accordance with Section 5.07 of

Administrative Order No. 167 (Administrative Practices and Procedures for Electronic Case

Filing) and Local Rule 7.01, which demonstrates compelling reasons to seal the documents and

that the sealing is narrowly tailored to those reasons. The motion to seal, even ifunopposed,

must specifically analyze in detail, document by document, the propriety of secrecy, providing

factual support and legal citations. Generally, only trade secrets, information covered by a

recognized privilege (such as the attorney-client privilege), and information required by statute

to be maintained in confidence is typically enough to overcome the presumption of public

                                                    9

   Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 9 of 12 PageID #: 153
access. Failure to comply with these procedures or to provide sufficiently compelling reasons

may result in denial of the request to seal documents or portions of documents. Protective orders

should not provide that documents produced in discovery and designated as “confidential” will

be automatically sealed upon filing or if used at trial. Any such language in proposed protective

orders will be stricken and may result in denial of the motion for entry of the proposed protective

order.

         O.    ESTIMATED TRIAL TIME AND TARGET TRIAL DATE: The JURY trial of

this action is expected to last approximately _____ days. A trial date no earlier than

_____________is respectfully requested.1 [RefertoLocalRule16.01(h) fortimingoftarget

trialdate.]

         It is so ORDERED.



                                             United State Magistrate Judge




1
  The parties were also reminded during the case management conference of their option to
consent to final disposition by the Magistrate Judge pursuant to Fed. R. Civ. P. 73 and Local Rule
73.01. As discussed, if the parties wish to utilize this option, they may jointly complete and
electronically file the form Notice, Consent and Reference of a Civil Action to a Magistrate
Judge found on the Court’s website under the link for Forms. Not consenting will not result in
any adverse consequences, and the Notice should be filed only ifallpartiesconsentto final
disposition by the Magistrate Judge.
                                                10

    Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 10 of 12 PageID #: 154
APPROVED FOR ENTRY:
s/ Brian M. Dobbs
L. Wearen Hughes (BPR No. 5683)
J. Andrew Goddard (BPR No. 6299)
Brian M. Dobbs (BPR No. 25855)
Bass, Berry & Sims PLC
150 3rd Ave. S., Suite 2800
Nashville, TN 37201
Telephone: (615) 742-6200
Facsimile: (615) 742-6293
whughes@bassberry.com
dgoddard@bassberry.com
bdobbs@bassberry.com

Attorneys for Plaintiff and Counter-Defendant
Colonial Pipeline Company

s/ Paul S. Davidson
Paul S. Davidson (BPR No. 011789)
Edward Callaway (BPR No. 016016)
Michael C. Brett (BPR No. 037290)
Waller Lansden Dortch & Davis LLP
511 Union Street, Suite 2700
Nashville, TN 37219
Telephone: (615) 850-8942
Facsimile: (615) 244-6804
paul.davidson@wallerlaw.com
ed.callaway@wallerlaw.com
mike.brett@wallerlaw.com

Attorneys for Defendant and Counter-Claimant
Metropolitan Nashville Airport Authority

s/ Gary C. Shockley
Gary C. Shockley (BPR No. 10104)
Caldwell G. Collins (BPR No. 28452)
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
211 Commerce Street
Nashville, TN 37201
Telephone: (615) 726-5704
Facsimile: (615) 744-5704
gshockley@bakerdonelson.com
cacollins@bakerdonelson.com

Attorneys for Defendant
AECOM Technical Services, Inc.

                                                11

  Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 11 of 12 PageID #: 155
                                 CERTIFICATE OFSERVICE

      I certify that I filed this document electronically using the Court’s electronic case
management system, which will send notice to:

       Paul S. Davidson
       Edward Callaway
       Michael C. Brett
       Waller Lansden Dortch & Davis LLP
       511 Union Street, Suite 2700
       Nashville, Tennessee 37219
       paul.davidson@wallerlaw.com
       ed.callaway@wallerlaw.com
       mike.brett@wallerlaw.com

       Attorneys for Defendant and Counter-Claimant
       Metropolitan Nashville Airport Authority

       Gary C. Shockley
       Caldwell G. Collins
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
       211 Commerce Street
       Nashville, TN 37201
       gshockley@bakerdonelson.com
       cacollins@bakerdonelson.com

       Attorneys for Defendant AECOM Technical Services, Inc.


                                              s/ Brian M. Dobbs




                                                12

   Case 3:20-cv-00666 Document 21 Filed 10/15/20 Page 12 of 12 PageID #: 156
